DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 12, and 14-19 are rejected under 35 U.S.C. 102a1 as being anticipated by WANG (WO00/79599A1).
Regarding claim 1, WANG discloses a vertical cavity surface emitting laser (VCSEL) (500, FIG. 5, col. 7 lines 26-27) comprising: 
a substrate (501, FIG. 5, col. 8 lines 3-4) configured for laser light having an emission wavelength to pass therethrough; 
a first mirror (502, FIG. 5, col. 8 lines 3-4) stack between an active region (504, FIG. 5, col. 8 lines 14-15) and the substrate; and 
a reflective end (a top end of the VCSEL 500 comprising 507/508, FIG. 5) configured to reflect the laser light toward the substrate, wherein the active region is between the first mirror stack and the reflective end (504 is between the reflective end and 502, FIG. 5), and the reflective end includes: 

a first metal layer (508, FIG. 5, col. 9 lines 1-2) with a first metal layer thickness (508 inherently has a thickness), wherein the phase matching layer is between the active region and the first metal layer (507 is between 508/504, FIG. 5), 
wherein the phase matching layer thickness and first metal layer thickness have a combined thickness (507/508 inherently have a combined thickness) for the reflective end to have a reflectivity of at least a predetermined reflectivity threshold for the emission wavelength (507/508 inherently has a predetermined reflectivity threshold for the emission wavelength of the VCSEL 500).
Regarding claim 3, WANG discloses the phase matching layer thickness is from about 40 nm to about 110 nm (507 has a thickness of 71 nm, col. 8 lines 30-31); or the first metal layer thickness is from about 5 nm to about 110 nm.
Regarding claim 4, WANG discloses the phase matching layer is GaAs or AlGaAs; or the first metal layer is Ti, W, Cr, Pt or TiW (508 comprises a Ti/Au layer structure which contains a first Ti layer and a second Au layer, col. 9 lines 1-2).
Regarding claim 5, WANG discloses the first metal layer is devoid of an aperture (508 has no aperture, FIG. 5).
Regarding claim 6, WANG discloses the phase matching layer thickness is not a quarter wavelength of the emission wavelength (507 has a thickness of 71 nm and the emission wavelength of the VCSEL is 1.3 µm, col. 8 lines 27 and 30-31; therefore, the phase matching layer thickness is not equal to a quarter wavelength or 325 nm).
Regarding claim 7, WANG discloses the phase matching layer thickness is not an odd integral multiple of a quarter wavelength of the emission wavelength (507 has a thickness of 71 nm which is not an odd integral of a quarter wavelength 325 nm, col. 8 lines 27 and 30-31).
Regarding claim 8, WANG discloses the reflective end further comprises a second mirror stack (506, FIG. 5, col. 8 lines 24-25) positioned between the active region and the phase matching layer (506 is between 507/504, FIG. 5).
Regarding claims 12 and 14-19, same rejections as applied to claims 1 and 3-8 are maintained since the method claims 12 and 14-19 contain substantially the same limitations as the product claims 1 and 3-8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9-11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO’599.
Regarding claim 2, WANG has disclosed the VCSEL outlined in the rejection to claim 1 above except the predetermined reflectivity threshold is at least about 0.99825. The Examiner notes that it is known in the art to select materials for both the phase matching layer and the first metal reflector to have high reflectivity so to achieve a high predetermined reflectivity threshold. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select high reflectivity materials for the phase matching layer and the first metal layer of WANG so that the predetermined reflectivity threshold is at least about 0.99825 in order to maximize gain by maximizing reflectivity in the reflective end for the emission wavelength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, WANG has disclosed the VCSEL outlined in the rejection to claim 1 above and further discloses the reflective end further comprises at least one second metal layer (508 further comprises an Au layer, FIG. 5, col. 9 lines 1-2) except the first metal layer is between the phase matching layer and the second metal layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the first metal layer of WANG so that the Ti layer is between the Au layer and the phase matching layer in order to maximize reflectivity, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 10, WANG discloses the first metal layer is a first metal (the Ti layer of 508, FIG. 5) and each second metal layer is a second metal (the Au layer of 508, FIG. 5) that is different from the first metal.
Regarding claim 11, WANG discloses the phase matching layer is GaAs or AlGaAs; the first metal layer is Ti, W, Cr, Pt or TiW (the Ti layer of 508, FIG. 5); or each second metal layer is Pt, Au, or alloy thereof (the Au layer of 508, FIG. 5).
Regarding claims 13 and 20, same rejections as applied to claims 2, 9, and 10 are maintained since the method claims 13 and 20 contain substantially the same limitations as the product claims 2, 9, and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828